Citation Nr: 1221647	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office, which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a right knee disorder.  The RO also denied his claim for a rating higher than 0 percent, i.e., for a compensable rating for his bilateral hearing loss.  He submitted a timely notice of disagreement (NOD) in February 2009 to initiate an appeal of both claims, and he resultantly was provided a statement of the case (SOC) concerning both claims in September 2009.  However, in his October 2009 substantive appeal (on VA Form 9), he only continued to appeal the claim concerning the rating for his bilateral hearing loss.  So this is the only claim that he completed the steps necessary to perfect his appeal to the Board.  See 38 C.F.R. § 20.200 (2011) (indicating an appeal to the Board consist of a timely filed NOD, in writing, and, after receipt of an SOC, a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement)).  He had until December 2009 to perfect his appeal of this other claim or to request an extension of time to file this necessary VA Form 9 or equivalent statement concerning this other claim, but he did not.  38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

In a Written Brief Presentation since received in May 2012, so well beyond the December 2009 expiration date for also appealing this claim for service connection for the right knee disorder, the Veteran's representative listed this as an additional issue on appeal and made argument concerning this other claim.  In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the agency or original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.


Here, though, it was the Veteran, himself, that indicated in the October 2009 substantive appeal (on VA Form 9) that he was only appealing the claim concerning the rating for his bilateral hearing loss, so not also the claim concerning his petition to reopen his claim for service connection for a right knee disorder.  The VA Form 9 contained a section titled "THESE ARE THE ISSUES I WANT TO APPEAL TO THE BVA", in response to the SOC that had been issued, and he expressly indicated that he was only appealing the claim concerning the rating for his bilateral hearing loss.  Moreover, from that point on, he was never led to believe that this other claim concerning his right knee was also on appeal to the Board.  Consider, as well, that the statement in support of claim (VA Form 21-4138) that he submitted in December 2009 along with supporting evidence only concerned the claim for a higher rating for his bilateral hearing loss.

So as he did not perfect an appeal of this other claim concerning his right knee, and as the RO, the Agency of Original Jurisdiction (AOJ), has not again initiated adjudication of this other claim, the Board does not have jurisdiction over this other claim, hence, is referring it to the RO for appropriate development and consideration in the event the Veteran is still intending to pursue this other claim.

And as for the claim concerning the rating for the bilateral hearing loss that is before the Board, it has been advanced on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

There is an outstanding hearing request concerning this claim, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Also in the October 2009 substantive appeal mentioned, on VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  He reiterated this hearing request when subsequently submitting the statement in support of claim (VA Form 21-4138) in December 2009.  On January 6, 2012, the RO notified him that his hearing before the Board had been scheduled for February 13, 2012.  But later in January 2012, his representative submitted another statement in support of claim (VA Form 21-4138) indicating the Veteran had contacted him and wanted to have his hearing rescheduled for the next round of hearings since he would be out of town the week of February 13, 2012.  The Veteran inquired about the rescheduling of his hearing in a subsequent statement dated February 21, 2012.  He also submitted additional evidence with that statement concerning his hearing loss.  His representative, in turn, forwarded this additional statement and evidence on to the RO on February 27, 2012, which received it on February 28, 2012.

On March 26, 2012, the RO sent the Veteran another letter indicating his hearing had been rescheduled for May 14, 2012.  He reportedly was a no show, so failed to report for that rescheduled hearing.

According to a Report of General Information (VA-Form 21-0820), however, on April 13, 2012, so about a month before that most recent hearing was to take place, the Veteran called and again requested that his hearing be postponed since he was scheduled to leave the country for 6 months.  So that apparently is why he failed to report for his rescheduled hearing on May 14, 2012.  He therefore not only provided advance notice that he would be unable to appear at that rescheduled hearing, but also good cause as to why he would be unable to.  His hearing therefore needs to be again rescheduled before deciding his appeal for a higher rating for his bilateral hearing loss.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011).


Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

At his election, reschedule the Veteran for either a videoconference or Travel Board hearing.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


